Citation Nr: 0926270	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  04-11 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable evaluation for duodenal 
ulcer.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
October 1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for a 
duodenal ulcer, evaluated as noncompensably disabling, 
effective August 31, 2000.

In a January 2006 decision, the Board denied the Veteran's 
claims for an initial compensable evaluation. The Veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court), and, in June 2007, pursuant to a 
Joint Motion for Remand to the Board, the Court remanded the 
case back to the Board on the basis that the Board's prior 
decision did not adequately address the applicability of 
staged ratings pursuant to Fenderson v. West, 12 Vet. App. 
119 (1999), and did not consider specific evidence that would 
be relevant to a discussion of staged ratings. 

In May 2008, the Board remanded this case for further 
development.


FINDINGS OF FACT

1.	Prior to October 6, 2003, the evidence of record showed 
the Veteran's service connected duodenal ulcer was 
characterized by no symptoms.

2.	From October 6, 2003 to January 6, 2005, the evidence of 
record showed the Veteran's service connected duodenal 
ulcer was characterized by monthly symptoms.

3.	As of January 6, 2005, the evidence of record showed the 
Veteran's service connected duodenal ulcer was 
characterized by no symptoms.


CONCLUSION OF LAW

1.	Prior to October 6, 2003, the criteria for a compensable 
evaluation for duodenal ulcer have not been met.  38 
C.F.R. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.114 Diagnostic Code 7305 (2008).

2.	From October 6, 2003 to January 6, 2005, the criteria for 
a rating in excess of 20 for duodenal ulcer have not been 
met.  38 C.F.R. § 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.114 Diagnostic Code 7305 (2008).

3.	As of January 6, 2005, the criteria for a compensable 
evaluation for duodenal ulcer have not been met.  38 
C.F.R. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.114 Diagnostic Code 7305 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II); see 73 Fed. 
Reg. 23353 (Apr. 30, 2008) (amends the provisions of 38 
C.F.R. § 3.159(b) to remove the "fourth element" of the 
notice requirement from the language of that section).  VCAA 
requires that a notice in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 
Vet. App. at 115.

VA satisfied the notice requirements of the VCAA by means of 
September 2001 and July 2003 letters.  These letters informed 
the Veteran of the types of evidence not of record needed to 
substantiate his claims and also informed him of the division 
of responsibility between the Veteran and VA for obtaining 
the required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
received Dingess notice in a May 2008 letter.

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  Service treatment records, VA 
treatment records, private treatment records, the results of 
March 2002, October 2003, and January 2005 VA medical 
examinations, and statements from the Veteran and his 
representative have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  38 C.F.R. 
§ 3.103.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases where a 
claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Diagnostic Code 7305 provides ratings for duodenal ulcer.  
Mild duodenal ulcer, with recurring symptoms once or twice 
yearly, is rated 10 percent disabling.  Moderate duodenal 
ulcer, with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or with 
continuous moderate manifestations, is rated 20 percent 
disabling.  Moderately severe duodenal ulcer, with less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year, is rated 40 percent disabling.  Severe duodenal ulcer, 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health, is rated 60 percent disabling.  
38 C.F.R. § 4.114.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114.



Analysis

In a May 2002 rating decision service connection was granted 
for a duodenal ulcer, evaluated as noncompensably disabling, 
effective August 31, 2000, under DC 7305.   38 C.F.R. § 
4.114.  The Veteran appealed for a higher initial rating.  
See Fenderson, supra.

PRIOR TO OCTOBER 6, 2003

The evidence submitted for the period prior to October 6, 
2003, includes VA medical records from April 2002 to February 
2003, private medical records from December 2002 to February 
2003, and statements of the Veteran and his wife.

To warrant a compensable rating, the Veteran's duodenal ulcer 
must have recurring symptoms once or twice yearly.  The 
record before October 6, 2003, does not show that the Veteran 
suffered from any symptoms related to his service connected 
duodenal ulcer.

VA medical records from November 2002 show that the Veteran 
reported a history of drinking Maalox "constantly."  This 
was not related by a medical professional to the Veteran's 
service connected duodenal ulcer and no specific time frame 
was given.  Private medical records from February 2003 found 
clinical evidence of Barrett's and gastritis, noting the rest 
of the duodenum was normal.  The physician recommended that 
the Veteran be placed on a proton pump inhibitor and 
emphasized lifestyle adjustments.

In his April 7, 2003 Notice of Disagreement, the Veteran 
stated that he had episodes of emesis two to four times per 
month, cramping in the epigastic area twice a month, and took 
Zantac for upper abdominal cramping, pain, and tightening.  
In her August 2003 letter, the Veteran's wife stated that he 
had been under private doctors' care for his ulcers for 
several years, but they were unable to locate these records.  

Given this evidence, the Board finds that at no time prior to 
October 6, 2003, has the Veteran's duodenal ulcer met or 
nearly approximated the criteria for a 10 percent evaluation.

FROM OCTOBER 6, 2003 TO JANUARY 6, 2005

The evidence submitted for the period from October 6, 2003 to 
January 6, 2005, includes the report of a VA medical 
examination in October 2003 and statements of the Veteran.

To warrant a compensable rating, the Veteran's duodenal ulcer 
must have recurring symptoms once or twice yearly.  Moderate 
duodenal ulcer with continuous moderate manifestations, is 
rated 20 percent disabling.  

On October 6, 2003, the Veteran underwent a VA medical 
examination in conjunction with his claim.  At that time, the 
examiner found that the Veteran's ulcer symptoms were 
relieved with medication and he was "now only symptomatic 1-
2 days out of a month," but his ulcer disease was non-
disabling.  In his March 2004 VA Form 9, the Veteran stated 
that he vomited at least once a month due to his ulcer.  
While the Veteran is competent to describe his symptoms, he 
lacks the medical expertise to comment on medical matters 
such as differentiating the symptoms of his various ailments.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1).  

To warrant a 40 percent disability rating, the Veteran's 
symptoms must show a moderately severe duodenal ulcer, with 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  The record does not show that the Veteran's 
duodenal ulcer resulted in anemia, weight loss or any 
incapacitating episodes of 10 days or more.  Therefore, the 
higher evaluation of 40 percent disabling is not warranted.



AS OF JANUARY 6, 2005

The evidence submitted for the period after January 6, 2005, 
includes the reports of VA medical examinations in January 
2005 and March 2009 and the Veteran's August 2005 hearing 
testimony.

Once again, to warrant a compensable rating, the Veteran's 
duodenal ulcer must have recurring symptoms once or twice 
yearly.  The record as of January 6, 2005, does not show that 
the Veteran suffered from any symptoms related to his service 
connected duodenal ulcer.

On January 6, 2005, the Veteran underwent another VA medical 
examination in conjunction with his claim.  At that time, the 
examiner did not find an active ulcer and concluded that it 
was less likely as not that the Veteran's vomiting was 
related to his service connected duodenal ulcer.  At his 
August 2005 hearing, the Veteran testified that he vomited 
three to five times a week and that he used Maalox and Zantac 
to alleviate his symptoms.  Based on the opinion of the 
January 2005 VA medical examiner, these symptoms are 
unrelated to a duodenal ulcer as they are consistent with the 
symptoms described to that examiner and no ulcer was present 
at the time of that examination.

In March 2009, the Veteran underwent another VA medical 
examination in conjunction with his claim.  At that time, the 
examiner found: 

The Veteran has NO evidence of recurrence of 
duodenal ulcer as evidenced by EGD or prior UGIs 
except as confirmed during service.  Rather, he has 
severe symptoms of chronic gastritis with GERD, 
hiatal hernia, & narrowed gastroesophageal junction 
requiring dilation.  These symptoms are separate 
from duodenal ulcer, & are exacerbated by morbid 
obesity.

This opinion is consistent with that of the January 2005 
examiner.  To the extent that these opinions conflict with 
the October 2003 examiners, the benefit of the doubt has been 
resolved in favor of the Veteran for the time period between 
the October 2003 VA medical examination and the January 2005 
examination that revealed no current ulcer.

Given this evidence, the Board finds that at no time since 
January 6, 2003, has the Veteran's duodenal ulcer met or 
nearly approximated the criteria for a 10 percent evaluation.

EXTRASCHEDULAR CONSIDERATION

As a final matter, pursuant to 38 C.F.R. § 3.321(b)(1) 
(2008), an extra-schedular rating is in order where there 
exists such an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization due exclusively to the 
service-connected duodenal ulcer such as render impractical 
the application of the regular schedular standards.  The test 
is a stringent one for, the United States Court of Veterans 
Appeals (Court) has held, "it is necessary that the record 
reflect some factor which takes the claimant outside of the 
norm of such veteran.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Clearly, due to the nature and severity of the Veteran's 
service-connected duodenal ulcer, interference with the 
Veteran's employment is foreseeable.  However, the record 
does not reflect frequent periods of hospitalization because 
of the service-connected disability in question, nor 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  Thus, the 
evidence of record does not reflect any factor which takes 
the Veteran outside of the norm, or which presents an 
exceptional case where the staged ratings currently assigned 
for the disability in question are found to be inadequate.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, the Board determines 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not meet.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial compensable evaluation for duodenal 
ulcer prior to October 6, 2003, is denied.

Entitlement to a 20 percent rating for duodenal ulcer is 
granted, from October 6, 2003 to January 6, 2005, subject to 
the applicable laws and regulations concerning the payment of 
monetary benefits.

Entitlement to a compensable evaluation for duodenal ulcer 
after to January 6, 2005, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


